Citation Nr: 0634927	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-02 433	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for low back pain with 
fibromyositis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1976 to July 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In August 2003, the Board remanded 
the case to the RO for additional development.  The case is 
now before the Board for further appellate consideration.


FINDING OF FACT

The veteran's low back pain with fibromyositis is manifested 
by no more than range of motion of the lumbar spine from 0 to 
20 degrees of forward flexion, 0 to 10 degrees of extension, 
0 to 10 degrees of left and right lateral flexion, and 0 to 
10 degrees of left and right lateral rotation, with 
complaints of pain, and tenderness and spasms upon palpation. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 40 percent evaluation for low back pain with 
fibromyositis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.71a, Diagnostic Codes 5292 (2002), 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in July 2005 and 
March 2006, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish an increased rating 
for a low back disorder, of what VA would do or had done, 
what evidence he should provide, informed the appellant that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim, and asked him to provide any information in his 
possession.  

In compliance with the Board's August 2003 remand, the 
veteran was asked to identify any additional medical 
evidence.  The veteran submitted medical records from the San 
Juan VA Medical Center (VAMC) and a private physician after 
the RO readjudicated the claim in a June 2006 Supplemental 
Statement of the Case (SSOC).  The Board finds that since the 
newly submitted medical evidence is not pertinent to the 
veteran's increased rating claim, a waiver for review by an 
AOJ is unnecessary.  In July 2005, the veteran was examined 
and the examiner provided the requested etiology opinion.  In 
June 2006, VA readjudicated the appeal and issued a SSOC.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's August 2003 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a letter 
dated in March 2006, the appellant was provided with notice 
of the type of evidence necessary to establish an effective 
date, if an increased rating was granted on appeal.  When 
implementing the award, the RO will address any notice defect 
with respect to the effective date.  Significantly, the 
veteran retains the right to appeal any effective date 
assigned by the RO.

The Board finds that the evidence of record is adequate for 
determining whether the criteria for an increased rating have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that an increased disability rating 
should be assigned for his low back pain to reflect more 
accurately the severity of his symptomatology.  In March 
2001, the veteran filed a claim for an increased rating for 
his low back disability, which was service connected by an 
August 1977 rating decision assigning a 10 percent disability 
rating for low back pain with fibromyositis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's low back is currently rated at 10 percent under 
Diagnostic Codes 5292 and 5237.  The Board notes that since 
the veteran's claim for an increased rating was filed prior 
to September 26, 2003 and since the veteran's service-
connected low back disability was originally rated under 
Diagnostic Code 5292, his claim for an increase in disability 
rating may be rated under Diagnostic Code 5292.

Prior to September 26, 2003, a 10 percent rating was 
warranted for mild limitation of motion of the lumbar spine, 
a 20 percent rating was warranted for moderate limitation of 
motion, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The September 2003 regulation 
revisions set forth a General Rating Formula for Diseases and 
Injuries of the Spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
as follows: a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine and a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine; whereas, a 30 
percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or spinal contour.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.

The veteran underwent VA spine examinations in April 2001 and 
July 2005.  In both instances the veteran complained of pain 
upon motion and a lack of endurance regarding his low back.  
The April 2001 examiner found that the range of motion for 
forward flexion was 0 to 40 degrees, backward extension was 0 
to 10 degrees, lateral flexions were 20 degrees, and 
rotations were 20 degrees with no pain or spasms upon 
palpation or postural abnormalities.  Approximately four 
years later, the July 2005 VA examiner found the range of 
motion of the lumbar spine, without pain, from 0 to 20 
degrees of forward flexion, 0 to 10 degrees of extension, 0 
to 10 degrees of left and right lateral flexion, and 0 to 10 
degrees of left and right lateral rotation, with tenderness 
and spasms upon palpation.  Also, the veteran was unable to 
perform repetitive thoracolumbar flexion while in standing 
position due to pain.  Although the July 2005 findings prove 
to be more severe than the April 2001 findings, the Board 
observes that four years elapsed between the two 
examinations.  Currently, the disability picture more nearly 
approximates the criteria required for severe limitation of 
range of motion rather than that of a moderate limitation.  
Thus resolving the benefit of doubt in favor of the veteran, 
the Board finds that the medical evidence warrants a finding 
of severe limitation in range of motion rated as 40 percent 
under Diagnostic Code 5292.  See 38 C.F.R. § 4.7.  

The Board notes that the veteran has also been diagnosed with 
a nonservice-connected condition of lumbar disc herniation.  
However, the VA examiners failed to provide opinions as to 
which symptoms are only attributable to the service-connected 
condition of low back pain.  When it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition.  See e.g. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Moreover, the Board finds that a higher rating is not 
available under Diagnostic Codes 5237, since the veteran has 
not been shown to have ankylosis of the lumbar spine.  
Consequently, the Board concludes that the preponderance of 
the evidence is against a disability rating in excess of 40 
percent for the veteran's low back pain.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's low back disability has resulted 
in frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Thus, resolving the benefit of doubt in the veteran's favor, 
the Board finds that the veteran's low back disability with 
fibromyositis warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5237.


ORDER

An increased rating of 40 percent for low back pain with 
fibromyositis is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


